OPINION OF THE COURT
Per Curiam.
Paul S. Shemin has submitted an affidavit dated August 24, 2007, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Shemin was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on December 22, 1969, under the name Paul Stephen Shemin.
Mr. Shemin avers that his resignation is made voluntarily, free from coercion and duress, after review with counsel, and with a full awareness of the implications of its submission. He is aware of a pending investigation by the Grievance Committee into allegations of professional misconduct concerning his failure to maintain funds entrusted to him as a fiduciary.
Mr. Shemin acknowledges his inability to successfully defend himself on the merits against any charges predicated upon the aforementioned allegations.
Mr. Shemin is further aware that the Appellate Division could, in any order permitting him to resign, require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. He is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
*3The Grievance Committee for the Ninth Judicial District fully supports acceptance of Mr. Shemin’s affidavit of resignation and believes that it is the most expeditious way to conclude this matter in order to save the court time and expense while protecting the public.
Inasmuch as the proffered resignation comports with all pertinent court rules, it is accepted, and effective immediately, Paul S. Shemin, admitted as Paul Stephen Shemin, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Crane, Mastro, Miller and Garni, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul S. Shemin, admitted as Paul Stephen Shemin, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Paul S. Shemin, admitted as Paul Stephen She-min, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul S. Shemin, admitted as Paul Stephen Shemin, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Paul S. Shemin, admitted as Paul Stephen Shemin, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).